DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 04-25-2022 is acknowledged.
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04-25-2022.

Claim Objections
Claim 10 is objected to because of the following informalities, and should be:
“…an 
and
“…wherein the second transducer is configured to generate an ultrasonic signal and to direct the ultrasonic signal through the measurement channel toward the first transducer.”

Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 8, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gledhill, III et al. (U.S. Pub. 2018/0087942) in view of Speldrich et al. (U.S. Pub. 2011/0226052).

Regarding claims 1 and 16, Geldhill discloses (Figs. 1-21) a flow rate assembly (see Abstract, par. [0056]) comprising:
a housing 26 [0057] having:
a housing axis 27 [0057];
a first end 14 [0056] having an inlet 32a [0080] positioned along the housing axis (as shown in Fig. 4);
a second end 18 [0056] having an outlet 32b [0080] positioned along the housing axis (as shown in Fig. 4);
a measurement channel 40 [0062] extending along the housing axis and through a portion of the housing between the first and second ends of the housing (as shown in Fig. 4), the measurement channel 40 having a width perpendicular to the housing axis (as shown in Fig. 4);
an outer cup portion 46a [0064] positioned at least partly within the housing (as shown in Figs. 4-6), the outer cup portion 46a comprising:
a head portion 48a [0066] connected to a wall of the housing (as shown in Fig. 4):
an elongate portion 52a [0066] connected to the head portion 48a (as shown in Fig. 4), the elongate portion 52a having a first face facing the measurement channel (as shown in Fig. 4); and
at least one flow channel 68a [0066] through the head portion 48a configured to permit fluid to flow past the outer cup portion 46a through the at least one flow channel 68a [0066];
a transducer 54a [0064] positioned within the elongate portion (as shown in Fig. 4) and sealed from fluid flow past the outer cup portion [0064], the transducer 54a having a width perpendicular to the housing axis (as shown in Fig. 4) and greater than the width of the measurement channel 40 (as shown in Fig. 4; [0069]), the transducer  54a configured to generate an ultrasonic signal and to direct the ultrasonic signal through the measurement channel 40 (as shown in Fig. 4);
an inlet pipe [0010] connected to the first end of the housing in an in-line manner [0010].
Regarding claims 1 and 16, Geldhill does not disclose a strainer extending into the inlet pipe upstream of the housing and extending across at least the majority of the inlet pipe.
Speldrich discloses (Fig. 2) a strainer 22 (i.e. a filter: [0024]; for a flowmeter, can be liquid flowmeter: [0003], [0015]) extending into the inlet pipe upstream of the housing (i.e. upstream of the sensors: see Fig. 2) and extending across at least the majority of the inlet pipe (as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Geldhill’s device to include a strainer extending into the inlet pipe upstream of the housing and extending across at least the majority of the inlet pipe, as taught by Speldrich.
Such a modification would prevent or reduce contaminants reaching the sensors (Speldrich: [0004]).

Regarding claims 2, 6, and 8, Geldhill’s modified device is applied as above, but does not disclose the strainer has a porosity from 200 μm to 2 mm; the strainer has a porosity from 600 μm to 1000 μm; and the presence of the strainer increases the flow resistance through the flow meter assembly by less than 20%.
Speldrich teaches that the porosity and the flow resistance of the strainer are results-effective variables that can be optimized to the desired filtration and flow rate (see Speldrich: pars. [0024] – pore size, and [0036] – pressure drop through the filter).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Geldhill’s device so that the strainer has a porosity from 200 μm to 2 mm; the strainer has a porosity from 600 μm to 1000 μm; and the presence of the strainer increases the flow resistance through the flow meter assembly by less than 20%, as taught by Speldrich.  See MPEP 2144.05(II).

Regarding claim 10, Geldhill discloses (Figs. 1-21) a second outer cup portion 46b [0064] positioned at least partially within the housing (as shown in Figs. 4-6), the second outer cup portion 46b comprising:
an outer head portion 48b [0066] connected to a wall of the housing (as shown in Fig. 4):
an elongate portion 52b [0066] connected to the head portion 48b (as shown in Fig. 4); and
at least one flow channel 68b [0066] through the head portion 48b configured to permit fluid to flow past the outer cup portion 46b through the at least one flow channel 68b [0066];
a second transducer 54b [0064] positioned within the elongate portion (as shown in Fig. 4) and sealed from fluid flow past the outer cup portion [0064], the second transducer 54b having a width perpendicular to the housing axis (as shown in Fig. 4) and greater than the width of the measurement channel 40 (as shown in Fig. 4; [0069]);
wherein the second transducer 54b is configured to generate an ultrasonic signal and to direct the ultrasonic signal through the measurement channel 40 toward the first transducer 54a (as shown in Fig. 4).
Regarding claim 11, Geldhill discloses (Figs. 1-21) the outer cup portion 46a comprises at least one boundary wall 66a [0066] extending between the head portion 48a and the elongate portion 52a and forming a boundary of the at least one flow channel (as shown in Fig. 4), wherein the at least one boundary wall 66a is configured to straighten flow through the at least one flow channel [0081].

Regarding claim 12, Geldhill discloses (Figs. 1-21) the outer cup portion 46a includes an outlet channel 160a extending between an interior of the elongate portion and an exterior of the elongate portion (as shown in Fig. 21).

Regarding claim 13, Geldhill discloses (Figs. 1-21) the outlet channel 160a extends through the at least one boundary wall 166a [0094] (as shown in Fig. 21).

Regarding claim 14, Geldhill discloses (Figs. 1-21) the housing comprises a first housing portion 126a [0087], a second housing portion 126b [0087], and third housing portion 126c [0088] positioned between the first and second housing portions [0088] (as shown in Figs. 13-16), wherein the measurement channel 40 extends through the third housing portion 126c (as shown in Figs. 13-16).

Regarding claim 15, Geldhill discloses (Figs. 1-21) one or more electrical components [0090] are positioned within a space between the third housing portion 126c and the first housing portion 126a (as shown in Fig. 17).
Claims 3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gledhill, III et al. (U.S. Pub. 2018/0087942) in view of Chellappan et al. (U.S. Pub. 2018/0085701).

Regarding claims 3, 5, 7, and 9, Geldhill’s modified device is applied as above, but does not disclose the strainer extends at an angle of between 20 degrees and 70 degrees from the longitudinal axis of the inlet pipe; and the strainer comprises a mesh-like structure defining a hollow cylindrical body.
Chellappan discloses (Figs. 1-10) the strainer extends at an angle of between 20 degrees and 70 degrees from the longitudinal axis of the inlet pipe (as shown in Figs. 7 and 8); and the strainer comprises a mesh-like structure defining a hollow cylindrical body (as shown in Figs. 1A, 4, and 7-9; [0039]-[0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Geldhill’s device so that the strainer extends at an angle of between 20 degrees and 70 degrees from the longitudinal axis of the inlet pipe; and the strainer comprises a mesh-like structure defining a hollow cylindrical body, as taught by Chellappan.
Such a modification would improve the ability of the strainer to withstand the pressures and other process conditions associated with the system, and would further prevent particulates from bypassing the straining element (Chellappan: [0003] and [0005]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gledhill, III et al. (U.S. Pub. 2018/0087942) in view of Chellappan et al. (U.S. Pub. 2018/0085701), and further in view of Speldrich et al. (U.S. Pub. 2011/0226052).

Regarding claim 4, Geldhill’s modified device is applied as above, but does not disclose the presence of the strainer increases the flow resistance through the flow meter assembly by less than 20%.
Speldrich teaches that the flow resistance of the strainer is a results-effective variable that can be optimized to the desired filtration and flow rate (see Speldrich: [0036] – pressure drop through the filter).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Geldhill’s device so that the presence of the strainer increases the flow resistance through the flow meter assembly by less than 20%, as taught by Speldrich.  See MPEP 2144.05(II).

Regarding claim 5, Geldhill’s modified device is applied as above, but does not disclose the strainer comprises a mesh-like structure defining a hollow cylindrical body.
Chellappan discloses (Figs. 1-10) the strainer comprises a mesh-like structure defining a hollow cylindrical body (as shown in Figs. 1A, 4, and 7-9; [0039]-[0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Geldhill’s device so that the strainer comprises a mesh-like structure defining a hollow cylindrical body, as taught by Chellappan.
Such a modification would improve the ability of the strainer to withstand the pressures and other process conditions associated with the system, and would further prevent particulates from bypassing the straining element (Chellappan: [0003] and [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852